Citation Nr: 0720177	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  03-22 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to widow's aid and attendance or housebound 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from February 1941 to April 
1942 and from February 1945 to March 1946.

This appeal to the Board of Veterans Appeals, (the Board) was 
initially taken from action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila in October 2002.  
The appellant is the widow of the veteran, who died in 
February 1976.  

The case was remanded by the Board in August 2004 and again 
in January 2006.


FINDINGS OF FACT

1.  The appellant is not blind in both eyes; is not a patient 
in a nursing home because of mental or physical incapacity; 
and the impairment resulting from the appellant's 
disabilities is not such that she is so helpless as to be in 
need of regular aid and attendance of another person on a 
regular basis.

2.  The appellant is not bedridden or substantially confined 
to her home or immediate premises by reason of permanent 
disabilities.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for the regular aid and attendance of another 
person, or housebound status, have not been met.  38 U.S.C.A. 
§§ 1502, 1541, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The appellant filed her claim for the herein concerned 
benefits in June 2002.  The VARO provided a pre-adjudication 
notice by letter dated in July 2002, detailing what was 
required to support her claim.  VCAA letters were sent to her 
in November 2003 and August 2004 informing her in detail what 
was required to support her claim and of the relative duties 
of VA and the claimant in securing evidence.  Again, letters 
were sent to her in April and August 2005 and in January and 
August 2006 relating to what was required to support her 
claim.  Throughout, correspondence was sent indicating what 
additional evidence was needed to substantiate the 
appellant's claim.  She was also notified that VA would 
obtain private clinical records, VA records, and records of 
other Federal agencies, and that she could submit private 
medical records or authorize VA to obtain private medical 
records on her behalf.  She was asked to submit any evidence 
that would include that in her possession and she did so on 
numerous occasions.  The March 2007 SSOC included the general 
effective date provision for the claim, that is, the date of 
receipt of the claim.  

The Board finds that the content of the letters and other 
communications provided to the appellant complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, and any 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  She was repeatedly advised of her 
opportunities to submit additional evidence, and was afforded 
subsequent process and adjudication in the SSOCs, the most 
recent of which was issued in March 2007.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because she has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  

It appears that all reasonably obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other reasonably pertinent 
evidence not already of record, which would be needed for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with ample 
and adequate opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  

In addition, the claimant has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  After two 
prior remands by the Board, another such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Criteria and Factual Background

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements.  Additional pension benefits are provided to a 
veteran's spouse who is in need of regular aid and attendance 
or who is permanently housebound.  38 U.S.C.A. § 1541 (West 
2002).  A veteran's spouse will be considered in need of 
regular aid and attendance if he or she is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less in 
both eyes or concentric contraction of the visual field to 5 
degrees or less; is a patient in a nursing home because of 
mental or physical incapacity; or a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a) is established.  38 U.S.C.A. § 1502(b) (West 2002); 
38 C.F.R. § 3.351(a), (b), (c), (f) (2006).  

The provisions of 38 C.F.R. § 3.352(a) direct that: Basic 
criteria for regular aid and attendance and permanently 
bedridden.  The following will be accorded consideration in 
determining the need for regular aid and attendance (§ 
3.351(c)(3): inability of claimant to dress or undress 
himself (herself), or to keep himself (herself) ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  

The particular personal functions which the claimant is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  Determinations that the claimant is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
And see generally Turco v. Brown, 9 Vet. App. 222, 224 (1996) 
(eligibility for special monthly compensation by reason of 
regular need for aid and attendance requires that at least 
one of the factors set forth in VA regulation is met). 

The requirements of "permanently housebound" shall be met 
when the surviving spouse is substantially confined to his or 
her home (ward, or clinical areas, if institutionalized) or 
immediate premises by reason of disability or disabilities 
reasonably certain to remain throughout his or her lifetime.  
38 U.S.C.A. § 1541(e)(2); 38 C.F.R. § 3.351(f) (2006).

The appellant was reportedly born in April 1927 which now 
makes her 80 years old.

Several statements are of record from various private 
physicians.  In June 2002, BGS, M.D., reported that the 
appellant had hyperactive airways and was in stable 
condition.  SPO-R, M.D., reported in June 2002 that she had 
palpitations and exertional dyspnea and was under treatment 
for hypertensive cardiovascular disease.

A VA examination was undertaken in September 2002, a complete 
report from which is of record.  The appellant complained of 
easy fatigability, sleep problems, dizziness, chest, joint 
and abdominal pain, poor vision, and occasional headaches.  
On examination, she had moderate opacity of both lens, and 
uncorrected visual acuity was 20/200 bilaterally.  She was 
noted to be taking various medications including for 
arthritis, heart disease and hypertension (blood pressure 
140/70) and was using an inhaler for bronchial asthma.  She 
said that daily, she would watch television and did walking 
exercise regularly.  She was of medium build with slightly 
stooped posture.  She was fairly well nourished and her gait 
was only very slightly impaired.

The examiner specifically concluded that the appellant was 
able to feed herself, could change her clothing and perform 
toileting, could take a bath and had relatively good muscle 
tone.  Her lower extremities showed slight knee tenderness 
without swelling, pedal edema or contracture and relatively 
good muscle tone.  She was very slightly impaired with regard 
to weight bearing and balance, and had slight tenderness of 
the spine without swelling.  She could walk alone at least 
within the home premises or for a 50-meter distance.  It was 
felt that a cane might help, and she said that sometimes she 
would  use an umbrella for support.  She went to her church 
and bank monthly, with a companion.  Diagnoses were 
hypertensive arteriosclerotic heart disease with controlled 
blood pressure (on medication); bilateral cataracts; probably 
arthritis of the knees and lumbosacral spine; abdominal pain 
of unknown etiology; and probable bronchial asthma.

PLC, M.D., reported in September 2004 that the appellant had 
bilateral cataracts and visual acuity of 3/200 in the right 
eye and 4/200 in the left eye. 

SPO-R, M.D., reported in September 2004 that she had 
hypertensive cardiovascular disease.

In May 2005, BGS, M.D., reported that the appellant had been 
hospitalized for an acute exacerbation of asthma and 
pneumonia.  It was opined that she needed physical assistance 
due to her illness and old age.  Copies of the associated 
hospital report were later introduced into the record showing 
care for community acquired pneumonia, bronchial asthma in 
acute exacerbation, hypertensive cardiovascular disease and 
electrolyte imbalance with acute gastritis.

FNJ, M.D., reported in September 2005 that the appellant had 
last been seen in January 1995 at which time she complained 
of blurred vision even with her old glasses.  Her current 
(old) prescription corrected her visual acuity to 20/50 
bilaterally with correction; the new recommended correction 
was to 20/30, bilaterally.

RER, M.D., in October 2005, reported that the appellant had 
been examined in February 2004 and found to have bilateral 
cataracts, immature, with best correction to 20/100 in the 
right eye and 20/70 in the left.  She had been prescribed 
drops.

A report of a VA examination in October 2006 is of record.  
It inaccurately indicated that she had been examined by VA 
the prior month.  The examiner noted that she was not 
permanently bedridden or hospitalized at present.  She was 
able to travel outside her domicile and had flown to the 
examination by airplane with a family member.  On a daily 
basis, on waking up, she reportedly went to Mass at the local 
church.  On returning home, she would take her meals and 
spend time interacting with immediate family and neighbors.  
She did not frequently require help in adjusting an 
orthopedic or prosthetic appliance and was said to not have 
lost significant visual acuity as her best corrected visual 
acuity was not 5/200 or worse in both eyes.

With regard to whether she could protect herself from the 
daily hazards and dangers, it was noted that she had 
dizziness less than weekly; she had mild occasional memory 
loss; and had occasional imbalance.  She had joint pains, 
particularly in the knees, which caused her ambulation 
problems.  As for self-care functions, she was able to 
perform them all for herself.  She was described as frail and 
had lost 10% of her body weight (she weighed 126.7 pounds).  
Posture was good as was her current nutritional status.  
Chest X-ray showed infiltrates and other findings reflective 
of pulmonary tuberculosis (PTB), both upper lungs, and 
pneumonia in the right lung base as well as an 
atherosclerotic aorta.  Heart size on X-ray was at the upper 
limits of normal.  She had a prominent and calcified aorta.  
From an awareness standpoint, she was fully competent, able 
to handle money, understood and paid monthly bills and was 
generally felt to have maintained her skills intact.  

Diagnoses were arteriosclerotic heart disease; PTB with right 
base pneumonia; degenerative osteoarthritis; status post-
cataract extraction with lenses.  She had dyspnea on 
exertion.  From a functioning standpoint, her limitations in 
doing chores and shopping were said to be severe; she was 
able to due moderate travel and exercise.  She had no 
limitations with regard to feeding, dressing, bathing, 
grooming or toileting herself.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board has reviewed the probative evidence of record 
including the appellant's written statements on appeal.  The 
clinical and lay documentation of record does not objectively 
establish that the veteran's spouse is either blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less in both eyes or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing 
home.  Further, she is not substantially confined to her home 
or immediate premises.  She is fully able to go outside her 
home, does her own banking and daily goes to Mass.

With regard to the factual need for regular aid and 
attendance of another person, she is able to dress and 
undress herself, to keep herself ordinarily clean and 
presentable, to feed herself; to attend to the wants of 
nature, to protect herself from hazards and dangers incident 
to her daily environment, and to perform virtually all 
significant activities of daily living except for chores and 
some shopping.  She has some limitations due to pain in her 
knees; and her physical disabilities, to include those of a 
cardiac and respiratory nature, undoubtedly cause her to be 
less agile than someone who is not 80 years old.  

On the other hand, based on numerous reports now of record, 
and after extensive development of the aggregate evidence 
including as a result of two Board remands to acquire as much 
data as reasonably available, both VA and private physicians 
have characterized her as being able to fend fairly well for 
herself.  And while it is recognized that the requirements 
for the benefit she seeks are not so stringent that she has 
to have limitations in all of the named areas, factually, she 
has so relatively few impediments that she cannot be 
considered to be more often as not hampered in most of the 
special "daily coping with life" functions associated 
herewith.

It is noted that she is already in receipt of basic widow's 
pension benefits which recognize the severity of many of her 
problems.  However, as has been discussed on numerous 
occasions including in the two Board remand actions, the 
benefit she is seeking is a special (and additional) one 
which is provided for those who are particularly disabled and 
limited in their daily living as characterized in the guiding 
regulations cited herein, e.g., those veterans' spouses who 
must depend on assistance from someone else to function on 
daily basis or who are housebound.

While acknowledging that the appellant is apparently able to 
perform some of her chores or shopping only with some effort 
and difficulty due to her advancing age and physical 
disorders, the Board finds that she does not currently meet 
the criteria for the award of special monthly benefits based 
on her need for regular aid and attendance or being 
housebound.  38 U.S.C.A. §§ 1502(b), 1541 (West 2002); 38 
C.F.R. §§ 3.351, 3.352(a) (2006).  Therefore, the benefit 
sought on appeal is denied.  In so concluding, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is inapplicable.  See 38 U.S.C.A. 
5107(b).   

 

ORDER

Entitlement to widow's regular aid and attendance or 
housebound benefits is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


